DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/829,258, filed 03/25/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8, 13-15, 17 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gross et al. (US Patent Publication No. 20050074580 A1).
In regard to claims 1-2, 5-6, 8, 13, 17, and 28 Gross et al. is directed to a composition comprising: 
basalt (e.g. inorganic granule substrate) [0025];
a binding agent (e.g. inorganic binder) [0027];
an inorganic compound that includes potassium (e.g. borate compound such as potassium pentaborate or potassium tetraborate may be used) [0030];
wherein the composition is in the form of a plurality of particles (e.g. granules) [0025, Fig. 1];
wherein the plurality of particles (e.g. granule material) have a diameter in the range of about 0.3 mm – 1.8 mm [0025];
wherein the coatings comprising a borate compound and an inorganic binder, the inorganic binder present in an amount of at least 50 percent of the coating [0027], the borate compound, present at a level of 0.5g – 3g per kg of substrate granules, exemplified at amounts ranging from 39-57.1 parts coating per 1,000 parts granule substrate [0050] therefore at the recited amounts the basalt is considered present at 94 wt% to 96 wt% (e.g. 1,000 / 1,039 – 1,057.1) based on a total weight of the composition the binding agent is present at 3 - 5 wt% based on the total weight of the composition [0050]. Although the Gross reference is not described as a soil amendment, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. In this case the Gross prior art describes the product defined in the body of the claim when giving the claim its broadest reasonable interpretation.

In regard to claim 14, Gross et al. disclose an inorganic compound comprising a coating layer comprising inorganic compounds including, for example, potassium borates [0030]. The inorganic compounds are, in the Examples, included in amounts ranging from 39-57.1 parts coating per 1,000 parts granule substrate [0050] which is considered to lie within the  claimed range (e.g. at 0.5 wt% to 20 wt%).

	In regard to claim 15, Gross et al. disclose a composition comprising a kaolin clay component which includes small amounts of CaO (e.g. lime) [0038].

Claims 1-2, 5-6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoever et al. (EP 0180739).

In regard to claims 1-2, 5-6, and 8-9, Hoever et al. is directed to a shaped body composition [Abstract]  comprising: 
basalt, wherein the basalt is present at 80 wt% to 98 wt% (e.g. 90-96) based on a total weight of the composition [Page 3, lines 25-27]; and 
an organic liquid binding agent (e.g. resin binder), wherein the binding agent is present at not more than 15 wt% (e.g. 3.5-5%) based on the total weight of the composition [Page 3, lines 15-20), and wherein the composition is in the form of a plurality of particles (e.g. free flowing masses) [Page 3]. Although the Hoever reference is not described as a soil amendment, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. In this case the Hoever prior art describes the product defined in the body of the claim when giving the claim its broadest reasonable interpretation.

Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alekseev et al. (SU 633969 A).
In regard to claims 1-2, Alekseeve et al. is directed to a composition comprising: 
basalt, wherein the basalt is present at 80 wt% to 98 wt% (e.g. 85-95) based on a total weight of the composition [Column 2, line 24 – Column 3, line 12]; and 
a binding agent (e.g. sodium bentonite binder), wherein the binding agent is present at not more than 15 wt% (e.g. 5-15%) based on the total weight of the composition [Column 2, line 25 – Column 3, line 13), and wherein the composition is in the form of a plurality of particles (e.g. filter material is particles) [Column 1-2]. Although the Alekseeve reference is not described as a soil amendment, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation. In this case the Alekseeve prior art describes the product defined in the body of the claim when giving the claim its broadest reasonable interpretation.

	In regard to claim 16, Alekseeve et al. does not contain any reference to microbial components and is therefore considered free of a microbial component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Publication No. 20050074580 A1), by Hoever et al. (EP 0180739), or Alekseev et al. (SU 633969 A), as applied to claim 1 above, and further in view of Ciuperca (US Patent Publication No. 2018/0093921 A1).

In regard to claims 3 and 27, the Gross, Hoever and Alekseev references disclose a composition comprising basalt as described above but do not explicitly teach metabasalt.

Ciuperca describes basalt and meta-basalt similarly as a mineral aggregate with a maximum of approximately 25% by weight glass or amorphous content, of approximately 5% to approximately 60% by weight Plagioclase Feldspar, 0% to approximately 40% by weight Clinopyroxene, 0% to approximately 30% by weight Amphibole, 0% to approximately 30% by weight other minerals with a minimum of 45% by weight silicon dioxide [Paragraph 0026]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize basalt or meta-basalt because basalts are often heavily metamorphosed. One of ordinary skill in the art would have been motivated to utilize a mineral aggregate such as basalt or meta-basalt based on the availability of either type of materials because they are often rocks within metamorphic belts. While the references does not disclose  (a) tholeiitic basalt, (b) high-alumina basalt, (c) alkali basalt, (d) boninite, (e) ocean island basalt, and (f) lunar basalt, these are merely a description of all basalts that would be known by one of ordinary skill in the art.

Claims 5-6 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Alekseev et al. (SU 633969 A).

	In regard to claims 5-6 and 28, Alekseeve et al. disclose a binding agent (e.g. sodium bentonite) present at 2-15% based on the total weight of the composition [Column 2, lines 4-6] which overlaps with the claimed range.

	In regard to claim 8, Alekseeve et al. disclose basalt present at 85-98% based on the total weight of the composition. [Column 2, lines 4-6] which overlaps with the claimed range.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoever et al. (EP 0180739).

	In regard to claim 20, the materials described in the Hoever reference have a grain size of 0 to 1 mm, preferably 0-0.5 mm. This overlaps with the claimed range.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US Patent Publication No. 20050074580 A1).
In regard to claims 18-19, Gross et a. disclose wherein the plurality of particles (e.g. granule material) have a diameter in the range of about 0.3 mm – 1.8 mm [0025], which overlaps with Applicant’s claimed range(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,766,827. Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have been motivated to formulate a composition having the presently claimed ranges based on the reference patent’s broader ranges without undue experimentation.
Claims 10-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of copending Application No. 16/944,199 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one of ordinary skill in the art would have been motivated to formulate a composition having the presently claimed ranges based on the reference patent’s broader ranges without undue experimentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599. The examiner can normally be reached Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        October 18, 2022